                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    VIA LICENSING CORPORATION,                         Case No. 17-cv-03485-RS (TSH)
                                   8                   Plaintiff,
                                                                                           ORDER SETTING FURTHER
                                   9            v.                                         SETTLEMENT CONFERENCE AND
                                                                                           ORDER TO SHOW CAUSE
                                  10    HAIER AMERICA TRADING LLC,
                                  11                   Defendant.

                                  12          On October 5, 2018, Judge Seeborg referred this case to a Magistrate Judge for the purpose
Northern District of California
 United States District Court




                                  13   of conducting a settlement conference. ECF No. 86. On October 12, 2018, the undersigned

                                  14   conducted a pre-settlement conference telephone call with the parties, and a settlement conference

                                  15   was subsequently scheduled for today.

                                  16          ADR Local Rule 7-3(a) provides that a business entity satisfies the attendance requirement

                                  17   at a settlement conference if it is “represented by a person (other than outside counsel) who has

                                  18   final authority to settle and who is knowledgeable about the facts of the case.” The undersigned’s

                                  19   Settlement Conference Standing Order states that as well.

                                  20          At the settlement conference today, Via Licensing Corporation (“Via”) was represented by

                                  21   Garrard R. Beeney, Daniel A. Loevinsohn and Laura Kabler Oswell from Sullivan & Cromwell

                                  22   LLP, and Nicholas Dudziak, Senior Director at Via. Haier America Trading LLC (“Haier”) was

                                  23   represented by Bryan G. Harrison of Locke Lord LLP and Justin Park, General Manager of Haier.

                                  24          The settlement conference was unsuccessful because the individuals present for Haier did

                                  25   not have authority to settle. That authority is held by individuals in China, who could not be

                                  26   reached by phone or email given the time difference. This is a violation of ADR Local Rule 7-

                                  27   3(a) and the Court’s standing order. This violation caused Via to needlessly spend money on

                                  28   attorneys’ fees and travel and other expenses to attend a settlement conference that did not have
                                   1   the prospect of being successful. And it was a waste of the Court’s time.

                                   2          Accordingly, IT IS ORDERED that a further settlement conference is scheduled for

                                   3   November 20, 2018 at 1:00pm in Courtroom A on the 15th floor. The Court ORDERS Haier to

                                   4   bring all individuals necessary for it to have authority to settle, including flying them from China

                                   5   if needed. They must be present personally.

                                   6          The Court also ORDERS Haier to SHOW CAUSE why it should not be ordered to pay

                                   7   for Via’s fees and expenses incurred in connection with attending today’s settlement conference.

                                   8   Haier’s response to this OSC is due November 16, 2018. Via’s response is due November 20,

                                   9   2018, and it should include one or more declarations documenting the fees and expenses at issue.

                                  10   Haier’s optional reply is due November 23, 2018.

                                  11

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: November 14, 2018

                                  15

                                  16
                                                                                                    THOMAS S. HIXSON
                                  17                                                                United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
